Citation Nr: 0006274	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  94-32 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 
20 percent for service-connected low back disability from 
October 26, 1992 to March 13, 1997.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected low back disability from March 13, 1997.

3.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1971 and from July 1972 to January 1976.

The matter of entitlement to an evaluation in excess of 
10 percent for a lower back disability arises before the 
Board of Veterans' Appeals (Board) from a May 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) that assigned 10 percent rating for the veteran's 
disability.  In a Board decision dated in April 1998, service 
connection was granted for the veteran's low back disability.  
With respect to the evaluation of the veteran's hypertension, 
this matter arises before the Board from a March 1993 rating 
decision that continued the zero percent evaluation.

In an April 1976 rating action, the RO denied entitlement to 
service connection for the veteran's low back disability.  
That decision was final.  In October 1992, the veteran 
indicated that he wanted to reopen his claim.  In a May 1994 
hearing officer's decision, it was determined that new and 
material evidence had not been submitted to reopen the 
veteran's claim.  The veteran appealed that determination.  
On appellate review in May 1996, the veteran's claim was 
remanded for further development.  Upon completing the 
requested development, in a June 1997 rating decision, the RO 
determined that new and material evidence had been submitted 
to reopen the veteran's claim; however, on review, the claim 
remained denied.  In a Board decision dated in April 1998, 
service connection was granted for the veteran's low back 
disability.

With respect to the veteran's claim of entitlement to an 
increased rating for his hypertension, in a Hearing Officer's 
decision dated in May 1994, the veteran's evaluation of his 
hypertension was increased from a zero percent rating to a 
10 percent evaluation effective from October 26, 1992.   

In a rating decision dated in August 1999, the veteran's 
evaluation of his low back strain was increased from 
10 percent to 20 percent effective from October 26, 1992 and 
then reduced from 20 percent to 10 percent effective from 
March 13, 1997.  

However, per AB v. Brown, the Board presumes that the veteran 
is seeking the maximum benefit for his disabilities as 
provided by the pertinent law and regulations.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Between October 26, 1992 and March 13, 1997, the 
veteran's low back disability was manifested by mild L4-L5 
disk bulge and constant pain, more severe over time.

2. Since March 13, 1997, the veteran's low back disability is 
manifested by minimal to moderate symptomatology at L4-L5, 
tenderness, and daily pain.

3.  The veteran's hypertension is evidenced by readings of 
118/68; 115/70; and 142/82.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for low back disability, from October 26, 1992 to 
March 13, 1997, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.71, Diagnostic Code 5295 (1999).

2.  The schedular criteria for an evaluation of 20 percent 
for low back disability from March 13, 1997 have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71, 
Diagnostic Code 5295 (1999).

3.  The schedular criteria for an evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for hypertension in a rating decision dated in 
April 1976 and assigned a zero percent rating effective from 
January 7, 1976.  At that time, the RO considered the 
veteran's service medical records including a separation 
examination that revealed a blood pressure reading of 162/96 
and a diagnosis of labile hypertension was rendered. 

In VA outpatient record dated in June 1977, the veteran 
complained of recurring severe back pain.  VA outpatient 
records for treatment extending from August 1983 to May 1991 
reveal treatment for acute low back strain and hypertension.  
X-ray studies conducted in August 1983 revealed transitional 
vertebra with partial sacralization.  Chest x-ray studies 
conducted in September 1988 and April 1991 revealed moderate 
cardiomegaly.

In VA outpatient records dated from May 1991 to October 1992, 
the veteran was seen for chronic low back pain and treatment 
of hypertension.  VA x-ray study dated in August 1991 
disclosed mild L4-L5 disk bulge and L5 transitional vertebra.  
In a record dated in May 1992, the examiner noted that the 
veteran's blood pressure was well controlled without 
medication.  During that period of time, blood pressure 
readings ranged from 120/70, 140/90 to 150/80. 

VA examination dated in December 1992 for the spine revealed 
the veteran's history of two inservice parachute jumps during 
which time he injured his back in addition to further injury 
he experienced during a football game in service.  The 
veteran complained of constant back pain since that time.  He 
complained of severe pain occasionally down the calf and foot 
area.  He was able to bend his back 45 degrees before 
experiencing back pain.  He extended 5 degrees before 
experiencing pain.  He had left and right lateral bending at 
10 degrees without significant complaints.  The veteran had 
moderate muscle spasm.  X-rays showed some degenerative disc 
disease, L5-S1, with partial sacralization on the right side 
and a bulging disc at L4-5.  The impression given was chronic 
low back pain, more severe over time.  

In a statement dated in April 1993, a private physician 
reported that in 1975 and 1976, the veteran had hemi-
sacrolization of the L5-S1 level with recurrent back strain 
and deformity.  

VA outpatient records dated in November 1993 revealed 
treatment for hypertension and chronic low back pain.  

Hearing testimony given in November 1993 included statements 
to the effect that the veteran's blood pressure has not been 
under control so as to stop taking medication.  Transcript 
(T.) at 1.  Statements regarding the veteran's lower back 
relate to inservice injury that occurred during three 
different traumatic events.  

In a hearing officer's decision dated in May 1994, the 
evaluation of the veteran's hypertension was increased from 
zero percent to 10 percent effective from October 26, 1992.  
Rating action dated in August 1994 implemented the hearing 
officer's decision.

In May 1996, the Board remanded the current issues for 
further development.

In September 1996, the veteran underwent an examination for 
hypertension at which time the examiner noted that the 
veteran was taking lisinopril.  Also noted is the veteran's 
history of low back pain and pertinent treatment.  The 
veteran complained of pain radiating down into the right leg 
and that in the past, he wore a TENS unit.  The examiner 
reviewed prior findings of record.  The veteran was taking 
robaxin at that time and involved in exercise.  On 
examination, the examiner noted that the veteran's gait was 
normal with the exception of a slight limp favoring the right 
leg and that the veteran was using a cane.  

The examiner further noted that the veteran had difficulty 
bending and putting on socks and shoes.  The spine was normal 
without deformity.  Also noted are bilateral spasms of the 
paraspinal muscles, limited straight leg raising on the right 
to 40 degrees and on the left to 35 degrees.  The veteran was 
able to bend forward, but not able to touch his toes with the 
tips of his fingers.  Blood pressure reading at the time of 
the examination was 150/90, which the veteran reported was 
the normal reading after taking his medication.  Diagnoses 
rendered were chronic low back pain and hypertension on 
medication. 

In a report from VA examination dated in March 1997, the 
veteran described his back pain as one that occurred daily 
six to eight times with constant dull pain.  During the 
examination, the examiner noted that the veteran complained 
of severe pain on range of motion and displayed numerous pain 
behaviors.  Examination of the lumbar spine revealed 
tenderness to palpation over the left lower lumbar and 
sacroiliac regions.  Range of motion in the lumbar spine was 
fairly well preserved with good intersegmental motion on side 
bending and reversal of the lumbar lordosis on forward 
flexion.  

There were no palpable muscle spasms at that time.  The 
veteran was able to toe raise and ride back on his heels.  
Seated straight leg raising to 90 degrees was accomplished 
without difficulty.  Supine straight leg raising gave the 
veteran excruciating pain at 45 degrees on the right and 
30 degrees on the left.  Internal and external rotation of 
the hips caused markedly increased pain in his lower back on 
the left.  An x-ray evaluation showed minimal osteophyte 
formation in the lumbar vertebral bodies.  The impression 
rendered was low back pain, status post multiple service-
connected documented injuries. 

Remarks by the examiner were to the effect that multiple 
inconsistencies in the examination questioned the possibility 
of symptom amplification on the part of the veteran.  The 
examiner was unable to document any objective evidence of 
abnormalities that would coincide with symptoms of such 
severity.  Clinically, the examiner noted that the veteran 
was minimally to moderately symptomatic at best due to the 
abnormality at L4-L5.  

VA progress note dated in April 1997 reveals then current 
blood pressure readings of the following: left arm sitting, 
139/85, 140/81 machine; 142/94 manual; right arm sitting, 
148/86, 148/90, 141/90 machine; 134/90 manual.  The 
impression noted is hypertension controlled with lisinopril.  
Also noted is that the report of January 1997 indicated 
evidence of cardiomegaly.  

During VA examination dated in May 1997, the examiner noted 
that the veteran continued to take lisinopril for control of 
his hypertension.  Diagnoses rendered were chronic low back 
pain and hypertension well-controlled on medication.  During 
VA spine examination dated in May 1997, the examiner noted 
that as previously stated in the prior March 1997 
examination, the current clinical picture does not correlate 
with the objective findings of an annular bulge at L4-L5 as 
indicated on the Magnetic Resonance Imaging (MRI) and that 
the veteran's disability is productive of minimal to moderate 
symptoms at best.  

VA outpatient records for treatment from 1997 to 1998 
disclose diagnoses of chronic back pain not changed with pain 
management, and hypertension.  Blood pressure reading in May 
1997 was 128/86.  VA examination dated in October 1997 for 
hypertension included a recitation of the veteran's past 
medical history.  Blood pressure reading was 155/90.  The 
examiner noted that the veteran's hypertension needed better 
control and recommended an increased in the dosage of 
lisinopril.  

In November and December 1997, the veteran had epidural 
injections for his low back pain.  November 1997 blood 
pressure readings ranged from 145/67, 130/76, 142/63, to 
140/70.  January 1998 VA records reveal treatment for chronic 
low back pain that had increased in pain, particularly when 
the veteran was sitting.  VA outpatient record dated in 
February 1998 reveals blood pressure reading of 142/98.  VA 
record dated in May 1998 discloses increased low back pain 
without relief.  

VA heart and hypertension-related examinations dated in June 
1998 revealed that the veteran was taking several medications 
including aspirin, allopurinol, gemfibrozil, ibuprofen, 
robaxin, and wellbutrin.  Included in the report were 
findings from a prior chest x-ray study dated in March 1995, 
which revealed a diagnosis of moderate cardiomegaly and the 
October 1997 x-ray study that showed a normal chest study.  
In pertinent part, the assessment included blood pressure 
readings of 142/92, 136/88, 136/92.  

VA outpatient record dated in August 1998 discloses a blood 
pressure reading of 142/82.  Also indicated is that the 
veteran was seen for his low back pain and rated the pain he 
was experiencing at a six on a scale of zero to ten.  In VA 
records dated in October 1998, the veteran reported that he 
reinjured his back and was unable to move freely without 
pain.  In a November 1998 record, the veteran's blood 
pressure reading was 115/70. 

A VA examination of the back dated in April 1999 revealed 
that since the last examination, the veteran had undergone 
three epidural steroid injections and a sacroiliac injection.  
At the time of the examination, the veteran was using a cane; 
there was no history of subsequent surgery or injury to the 
back.  Range of motion of the lower back was noted as 
guarded, but within functional limits with 60 degrees of 
forward flexion, 20 degrees of extension, and 20 degrees of 
left and right side bending.  Toe and heel walking were 
within normal limits.  Neurological examination remained 
within normal limits with physiologic and symmetrical 
reflexes, strength and sensation in both lower extremities.  
Internal and external rotation of the hips and straight leg 
raising caused the veteran pain.  There was no sign of 
atrophy.

Further, Waddell's signs were positive with low back pain 
with concerted truncpelvic rotation, low back pain with axial 
loading of the cervical spine and low back pain with light-
touch over a large area and compression of the greater 
trochanters.  Additionally, the veteran demonstrated supine 
straight leg raising positive at about 15 degrees with 
passive straight leg raising complaining of low back pain.  
The examiner noted that such was unphysiologic, given that 
30 degrees of hip flexion are required for simple walking.  

The examiner noted that the x-ray evaluation was unchanged; 
the veteran was diagnosed with a lumbarized S1 segment with a 
left-sided transverse process articulation with the 
sacroiliac joint at his S1 segment.  The examiner remarked 
that it was inexplicable as to the magnitude or perpetuation 
of the veteran's complaints based upon any pathology.  The 
examiner noted that this was based on the lack of credible 
objective resultant neurological abnormalities or credible 
objective resultant diagnosis-specific disorder.  

In a May 1999 record, the veteran was treated for lumbosacral 
spondylolysis.
In rating decision dated in August 1999, the RO increased the 
evaluation for the veteran's low back disability from 
10 percent to 20 percent from October 26, 1992 and reduced 
the evaluation from 20 percent to 10 percent from March 13, 
1997.

Analysis

The veteran in this case contends that from October 26, 1992, 
he is entitled to an evaluation greater than 20 percent for 
his service-connected low back disability, to an evaluation 
greater than 10 percent from March 13, 1997 for his back 
disability, and to an evaluation in excess of 10 percent for 
his hypertension.  

Disability evaluations are determined by the application of 
the Schedule of Rating Disabilities, which is based on 
average impairment of earning capacity.  Different diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4 (1999).  The Court has held that a claim 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved is an original 
claim as opposed to a new claim for increase.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id., slip. op. at 9.  Such is the case 
with respect to the veteran's claims of entitlement to 
increased ratings for his low back disability.  The veteran 
indicated his disagreement with the rating decision in 1993 
at which time, the RO implemented the Board's grant of 
service connection and assigned a 10 percent evaluation for 
his low back disability.  Therefore, the record as a whole 
will be reviewed prior to making a final determination.

Alternatively, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  This is the case with the veteran's claim of 
entitlement to an evaluation in excess of 10 percent for his 
hypertension.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Low back disability

Lumbosacral strain is rated pursuant to the provisions found 
in Diagnostic Code 5295.  38 C.F.R. 4.71, Diagnostic Code 
5295 (1999).  This diagnostic code provides for a 10 percent 
evaluation with characteristic pain on motion.  A 20 percent 
evaluation is warranted where the veteran experiences muscle 
spasm on extreme forward bending and loss of lateral spine 
motion unilaterally in a standing position.  To warrant the 
maximum rating of 40 percent under this diagnostic code, the 
veteran must show severe strain, with listing of whole spine 
to opposite side, positive Goldthwaite's sign, with marked 
limitation of forward bending in a standing position; loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

With respect to the veteran's claim of entitlement to an 
evaluation in excess of 20 percent between October 26, 1992 
and March 13, 1997, the veteran has not presented competent 
evidence of impairment to the extent required for a higher 
evaluation.  Id.  Specifically, during this period of time, 
the evidence primarily substantiates mild symptomatology.  In 
VA records that extend from May 1991 to October 1992, the 
veteran was treated for chronic pain in his lower back.  The 
diagnosis rendered at that time was mild L4-L5 disk bulge.  
During the 1992 VA spine examination, the examiner noted 
chronic low back pain.  The same diagnosis was given during 
treatment in November 1993.  VA examination conducted in 
September 1996 revealed muscle spasms and some limitations in 
straight leg raising.  Overall, the veteran's low back 
disability during said period of time is productive of 
impairment associated with the rating criteria for a 
20 percent evaluation and no higher than 20 percent.  Id.  

Essentially, the veteran has not presented clinical evidence 
so as to support an evaluation in excess of 20 percent under 
Diagnostic Code 5295.  As noted above, to merit the next 
higher evaluation under this diagnostic code, or 40 percent, 
the veteran must show severe symptomatology, such as listing 
of whole spine, positive Goldthwaite's sign, marked 
limitation of forward bending, or loss of lateral motion with 
osteo-arthritic changes.  Here, there is no such medical 
evidence to support a 40 percent rating.  Thus, the veteran's 
back disability does not warrant a rating in excess of 
20 percent.  Id.

Moreover, the veteran's own statements are not competent 
evidence so as to support an increased evaluation.  The Board 
notes here that evidence that requires medical knowledge, 
such as in this case, must be provided by someone qualified 
as an expert by knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The veteran in this case has not presented evidence of the 
necessary skills or qualifications so as to render an opinion 
medically competent.  Thus, his assertions of record do not 
equate with competent medical evidence in support of his 
claim.  Therefore, in this respect as well, the veteran's low 
back disability does not merit an evaluation greater than the 
current 20 percent for the time period of question.  

Furthermore, there are no other pertinent diagnostic codes 
for consideration in this case.  While the Board acknowledges 
that the assignment of a particular diagnostic code depends 
entirely on the facts of a specific case, Butts v. Brown, 5 
Vet. App. 532, 538 (1993), there are no factors in this 
veteran's case that require consideration of another 
diagnostic code.  Id.  Although there are indications of 
minimal limitation of motion in the veteran's lower back as 
noted above, there are no clinical data to support such 
limitation as that required under the pertinent range of 
motion diagnostic codes.  

For example, slight limitation of motion of the lumbar 
segment of the spine warrants a 10 percent evaluation.  A 20 
percent evaluation requires moderate limitation of motion.  
Severe limitation of motion warrants a 40 percent evaluation.  
38 C.F.R. Part 4, Code 5292.  (1999)  The record does not 
reflect that the veteran severe limitation of motion of the 
lumbar spine.  He was noted to have fairly well preserved 
range of motion of the lumbar spine on the VA examination in 
March 1997.  On the VA examiantion in April 1999, the 
veteran's motion was guarded but within functional limits.  
Accordingly, a higher evaluation is not available under this 
code.  

Furthermore, as to Diagnostic Code 5293 related to 
intervertebral disc syndrome, on one occasion during VA 
examination dated in September 1996, the veteran complained 
of pain radiating into his right leg.  Otherwise, the record 
is silent as to symptoms correlative of intervertebral disc 
syndrome.  Under Diagnostic Code 5293 for intervertebral disc 
syndrome, a 20 percent rating is merited for moderate 
recurring attacks, and a 40 percent evaluation is assigned 
for severe recurring attacks, with intermittent relief. 
38 C.F.R. 4.71(a), Diagnostic Code 5293 (1999).  There are no 
clinical data here to suggest recurring attacks of this 
nature.  Thus, Diagnostic Code 5293 is not applicable in this 
case.   

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent between October 26, 1992 
and March 13, 1997.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  Therefore, the veteran's claim is denied.

With respect to the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for the time period since 
March 13, 1997, the clinical evidence of record substantiate 
objective impairment associated with the next higher rating 
of 20 percent.  While is it true that the examiner's opinion 
rendered during the March 1997 VA examination is suggestive 
of no objective abnormalities that align with the severity of 
the veteran's complaints, clinical data otherwise tend to 
suggest that the veteran's lower back impairment has not 
changed upon medical intervention or exercise programs.  

Significantly, in VA outpatient records that extend from 1997 
to 1998, the examiner noted that the veteran had not had 
positive effects from undergoing pain management to deal with 
this lower back disability.  On several occasions in 1997, 
the veteran underwent epidural injections.  Moreover, the 
veteran consistently complained of increasingly severe low 
back pain without relief.  The veteran himself rated his pain 
at a six on a scale of zero to ten.  Further, the veteran 
utilized a cane due to his back pain.  Moreover, rotation of 
the hips and straight leg raising, as noted above during the 
April 1999 VA examination, caused the veteran great pain.  In 
May 1999, the veteran underwent treatment for lumbosacral 
spondylolysis.  

Therefore, overall, the clinical evidence of record more 
nearly approximates an evaluation of 20 percent for the 
veteran's low back disability for the period from March 13, 
1997.  Essentially, the record supports that the veteran 
consistently sought treatment for increasingly severe 
symptomatology associated with his lower back.  While the 
examiner in 1997 rendered an opinion to the effect that the 
veteran's objective findings were not in alignment with the 
severity of his reported symptoms, other clinical findings of 
record consistently reveal pathology associated with the 
veteran's lower back to the extent required for an evaluation 
in excess of 10 percent.  Thus, in light of 38 C.F.R. § 4.7 
that provides where there is a question as to which of two 
evaluations applies to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
the veteran's low back disability in this case merits the 
next higher evaluation of 20 percent for the period from 
March 13, 1997.  38 C.F.R. § 4.7 (1999).  As outlined above, 
the evidence does not warrant an evaluation in excess of 20 
percent.  There is no evidence of severe limitation of 
motion, severe strain, or severe symptomatology warranting a 
higher evaluation.  

Hypertension

During the course of this veteran's appeal, the rating 
criteria associated with diseases of the cardiovascular 
system were amended effective on January 12, 1998.  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308, 311, (1991), where a 
law or regulation changes after the claim has been filed or 
reopened before an administrative or judicial process has 
concluded, the version most favorable to the veteran applies 
unless Congress provides otherwise, or permits the VA 
Secretary to do otherwise.

As to the regulations currently in place, a rating of 
10 percent is assigned where the diastolic pressure 
predominantly remains at 100 or more, or where the systolic 
pressure primarily remains at 160 or more; or, the veteran 
has a history of a diastolic pressure of 100 or more and 
requires continuous medication for control.  To warrant the 
next higher rating of 20 percent, the veteran must 
demonstrate a diastolic pressure predominantly at 110 or 
more, or a systolic pressure predominantly of 200 or more.  A 
rating of 40 percent requires evidence of a diastolic 
pressure of 120 or more.  The maximum rating of 60 percent is 
assigned where there is evidence of diastolic pressure 
predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999).  

Pertinent note following said regulations:  Note 1: 
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Id.  

Prior to the effectuated regulatory changes that pertain to 
hypertensive vascular disease, a 10 percent rating is merited 
with diastolic pressure predominantly 100 or more; a 
20 percent rating for diastolic pressure predominantly 110 or 
more with definite symptoms; a 40 percent evaluation for 
diastolic pressure predominantly 120 or more and moderately 
severe symptoms; and a maximum of 60 percent for diastolic 
pressure predominantly 130 or more and severe symptoms.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (1996).  Pertinent 
notes that follow the regulations include that for the 
40 percent and 60 percent ratings under Diagnostic Code 7101, 
careful attention to diagnosis and repeated blood pressure 
readings is needed.  Also, when continuous medication is 
necessary for the control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
of 10 percent will be assigned.  Id.  

As an initial matter, the regulations that pertain to 
hypertension, both those prior to the amendments and those 
afterward essentially have few distinctions.  The new 
criteria provide for an evaluation based on systolic pressure 
as well as diastolic pressure and do not require a showing of 
"definite symptoms," "moderately severe symptoms," or 
"severe symptoms."  See supra 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999).  

In this veteran's case, disability associated with his 
hypertension is not productive of impairment to the extent 
required for the next higher rating under Diagnostic Code 
7101.  Id.  Specifically, to warrant the next higher rating 
of 20 percent, the veteran must demonstrate a diastolic 
pressure predominantly at 110 or more, or a systolic pressure 
predominantly of 200 or more.  Id.  

A thorough review of the evidence of record discloses that in 
the veteran's most recent clinical record dated in May 1999, 
the veteran's blood pressure reading was 118/68.  Francisco 
v. Brown, 7 Vet. App. 55, 58.  Records dated in November 1998 
disclose blood pressure readings of 115/70 and throughout 
1998 stay relatively static at 142/82.  Upon VA examination 
in June 1998, the veteran's blood pressure readings were 
142/92, 136/88, and 136/92.  Throughout those periods of 
time, the veteran was taking medication for control.  

Thus, in light of these clinical findings, the veteran does 
not warrant an evaluation in excess of the current 
10 percent.  Overall, the veteran has not provided evidence 
of diastolic pressure predominantly 110 or more with definite 
symptoms, as required under the former regulations for a 
20 percent evaluation.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1996).  Further, the veteran has not submitted 
competent evidence of diastolic pressure predominantly at 110 
or more, or a systolic pressure predominantly of 200 or more.  
In fact, there are no systolic pressure readings of record 
that reach 200.  Thus, the current provisions also do not 
provide for an evaluation greater than the present 
10 percent.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).

Generally speaking, the evidence of record preponderates 
against an evaluation greater than 10 percent for the 
veteran's hypertension.  Although the veteran's contentions 
speak otherwise, this veteran has not presented evidence of 
such skills, training, or the requisite qualifications so as 
to render any of his statements medically competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
absent medical evidence to substantiate objective findings as 
required by the pertinent rating criteria noted above, the 
veteran's hypertension in this case does not merit an 
increased evaluation above the current 10 percent.  Id.  

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (1998).  Nonetheless, in this veteran's case, 
there is no reasonable doubt, and as such, the veteran's 
claim must be denied.



ORDER

Entitlement to an evaluation in excess of 20 percent for 
service-connected low back disability from October 26, 1992 
is denied.

An evaluation of 20 percent after March 13, 1997 for low back 
disability is allowed, subject to the controlling laws and 
regulations governing the payment of monetary awards.

Entitlement to an evaluation in excess of 10 percent for 
hypertension is denied.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals



 

